t c summary opinion united_states tax_court duyet minh nguyen petitioner v commissioner of internal revenue respondent docket no 4073-06s filed date duyet minh nguyen pro_se nhi t luu for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any all section references are to the internal_revenue_code in effect during the period at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case on date respondent mailed a notice_of_deficiency to petitioner determining a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax respondent also determined additions to tax under sec_6651 and and under sec_6654 in the amounts of dollar_figure dollar_figure and dollar_figure respectively the deficiency determined by respondent was attributable to the determination that petitioner failed to file a return and or report income from the categories of wages interest dividends pension miscellaneous income in the amount of dollar_figure and self-employment_income in the amount of dollar_figure petitioner has agreed to the dollar_figure of self-employment_income and dollar_figure of wages determined by respondent but contends that he is entitled to deductions and exemptions that were not allowed or determined by respondent the parties’ stipulated facts and exhibits are found and incorporated by this reference petitioner duyet minh nguyen resided in portland oregon at the time his petition was filed in this case during petitioner was married and he engaged in real_estate sales as an independent_contractor for oregon first inc oregon first a mortgage_lender in beaverton oregon petitioner was licensed to sell real_estate in oregon during petitioner earned self-employment_income in the amount of dollar_figure comprising real_estate sales commissions in connection with his association with oregon first under an expense reimbursement agreement with oregon first dollar_figure of office expenses was deducted from the real_estate commissions that petitioner received from oregon first during so that he received net commissions of dollar_figure during petitioner was also employed as a loan officer by columbia resources inc columbia of warrenton oregon petitioner received dollar_figure2 in wages from columbia for the taxable_year from which dollar_figure of income_tax was withheld petitioner did not make estimated_tax payments for the tax_year and he failed to file a federal_income_tax return for that year respondent prepared a substitute return for petitioner’ sec_2002 tax_year under sec_6020 respondent concedes that petitioner incurred ordinary and necessary business_expenses for the taxable_year for member fees and real_estate listing fees in the amounts of dollar_figure and dollar_figure respectively in reaching his determination of petitioner’ sec_2002 income_tax deficiency respondent allowed a personal_exemption and a standard_deduction in the amounts of dollar_figure and dollar_figure respectively during petitioner resided with his wife and two children there remains for our petitioner also had real_estate rental income and deductions but this adjustment was not pursued and is considered conceded by respondent consideration additional schedule c profit or loss from business_expenses claimed by petitioner in connection with his self-employment_income involving the sale of real_estate we are convinced from the record of this case that petitioner incurred expenses in the conduct of his real_estate business in excess of the amount allowed by respondent in such circumstances even though petitioner has not fully satisfied the substantiation requirements there is a basis on which to estimate the expenses_incurred see 39_f2d_540 2d cir during the year petitioner incurred expenses operating an automobile in the conduct of his real_estate business petitioner had sufficient records for us to find that he operated his automobile at least miles per week or big_number miles for the year in the pursuit of his real_estate business for the taxable_year taxpayers who were entitled to claim use of an automobile for business purposes could use the standard allowance of cents per mile in lieu of claiming depreciation and operating_expenses accordingly petitioner is entitled to deduct dollar_figure as a schedule c business_expense for during the year petitioner maintained a room in his home as his office which represented one-seventh of his residence petitioner’s brother also slept in that same room which contained a bed computer and related office equipment petitioner seeks to deduct one-seventh of the cost of maintaining his home as a home_office expense such deductions are governed by sec_280a which generally disallows such deductions unless petitioner’s situation falls within one of the following three exceptions a portion of the dwelling_unit is used exclusively on a regular basis as the taxpayer’s principal_place_of_business a portion of the dwelling_unit is used exclusively on a regular basis as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or the office is a separate structure not attached to the dwelling_unit and that structure is used in connection with the taxpayer’s trade_or_business the record is clear that petitioner’s home_office was not in a structure separate from his residence accordingly petitioner must establish either that his home_office was used exclusively as his principal_place_of_business or as a location for petitioner to meet with clients in the normal course of his business petitioner admitted that his brother used the office room for purposes of sleeping even though such use is tangential and does not as a practical matter detract from the use of the room as an office the statutory language requires that the usage be exclusive petitioner also stated that he used the offices of oregon first to meet real_estate clients under these circumstances we are compelled by the statute to deny petitioner’s claim for a home_office expense deduction see generally 82_tc_318 petitioner used his cell phone in the conduct of his real_estate business during the taxable_year during petitioner paid dollar_figure per month for his cell phone service he is therefore entitled to a dollar_figure deduction as a schedule c business_expense for petitioner also sought to deduct percent of the cost of his home telephone as being for business use petitioner’s home phone is not deductible see sec_262 during petitioner paid dollar_figure for education and or educational materials in connection with his real_estate business activity we find and hold that petitioner is entitled to a dollar_figure educational deduction as a schedule c business_expense for during petitioner incurred expenses for advertising in newspapers and periodicals in order to attract customers for his real_estate business he incurred dollar_figure quarterly to place his advertisement in a local periodical and he ran eight advertisements in a local newspaper at a cost of dollar_figure each and he had one additional advertisement that cost dollar_figure we accordingly hold that petitioner is entitled to a schedule c business deduction in the amount of dollar_figure for advertising during petitioner owned a computer that cost dollar_figure and he used it in his real_estate business during petitioner is entitled to a dollar_figure depreciation business deduction for hi sec_2002 tax_year petitioner also claimed dependency deductions for his two children but he was unable to show that he paid over one-half of their support for the year or that he was otherwise entitled to claim them as his dependents finally petitioner claimed meals and entertainment_expenses but he was unable to identify the names of the clients and other essential information required for the allowance of a deduction under sec_274 although petitioner may have incurred additional expenses in the conduct of his real_estate business the record is insufficient to enable the court to allow any deductions beyond those we have decided respondent determined that petitioner was liable for additions to tax under sec_6651 and and sec_6654 sec_6651 provides for an addition_to_tax of percent per month up to percent for failure_to_file that is not due to reasonable_cause petitioner has not shown reasonable_cause for failing to file a return see 36_tc_170 petitioner’s reason for not filing or paying the tax was that he could not afford to pay sec_6654 imposes an addition_to_tax for failure to pay estimated_tax that addition_to_tax is mandatory unless a taxpayer falls within one of the exceptions in sec_6654 petitioner has not shown that his situation falls within those exceptions with respect to the additions to tax respondent bears a burden of production see sec_7491 the record in this case including petitioner’s admission that he did not file satisfies respondent’s burden as to the additions to tax under the statute upon petitioner’s failure_to_file a return respondent caused a substitute for a return to be prepared under sec_6020 accordingly petitioner is liable for additions to tax under sec_6651 and and sec_6654 to reflect the foregoing decision will be entered under rule
